SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 13, 2009 ADAMS RESOURCES & ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-7908 74-1753147 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification no.) 4400 Post Oak Pkwy, Suite 2700, Houston, Texas (Address of principal executive offices) (Zip code) (713) 881-3600 (Registrant’s telephone number, including area code) Item 2.02.Results of Operations and Financial Condition. On November 13, 2009, Adams Resources & Energy, Inc., a Delaware corporation, issued a press release announcing financial results for the third quarter ended September 30, 2009 and its Annual Dividend for 2009.A copy of the earnings release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference.The information in this Current Report on Form 8-K, including the exhibit, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADAMS RESOURCES & ENERGY, INC. Date:November 13, 2009 By:/s/ Richard B. Abshire Richard B. Abshire Chief Financial Officer FOR IMMEDIATE RELEASE
